Citation Nr: 0824499	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Whether the veteran had qualifying service to establish 
basic legal entitlement to VA death pension benefits.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1946 to March 1949 in the New Philippine Scouts.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Manila, 
Republic of the Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in June 2005 at the age of 80; 
cardiorespiratory arrest due to prostate cancer was certified 
as the cause of death.

2.  Prostate cancer did not become manifest in service or for 
many years thereafter and there is no competent evidence that 
links the veteran's prostate cancer to service.

3.  During his lifetime the veteran had established service 
connection for residuals of fractured right clavicle and for 
bilateral hearing loss; is not shown either of these 
disabilities caused, or contributed to cause, his death.

4.  The veteran did not have a claim pending with VA when he 
died.

5.  The veteran's military service, from March 1946 to March 
1949 in the New Philippine Scouts was all with the New 
Philippine Scouts.  





CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service 
connection for the cause of the veteran's death are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2. The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2007).

3.  As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.    Although the appellant was not 
provided notice regarding criteria for assigning effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefits sought were being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  The Board has also considered whether a VA 
medical opinion is necessary for proper adjudication of the 
veteran's claim.  As there is no evidence of record, other 
than the appellant's contentions, which even suggests that 
either there might be a relationship between the veteran's 
service connected disabilities and his cause of death or that 
the veteran's death causing prostate cancer was related to 
service, obtaining a medical opinion is unnecessary.  
38 U.S.C.A. § 5103A(a).  The veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any prostate or heart 
problems or cancer related pathology.  On February 1949 
separation examination the genitourinary system was found to 
be normal with no prostate pathology noted.  The veteran's 
heart and lungs were also found to be normal.   

A March 1949 Philippine Central Command separation record 
shows that the veteran served in the Philippine Scouts.  

A 1995 rating sheet shows that the veteran was service 
connected for bilateral hearing loss and residuals of 
fracture to the right clavicle.   

A July 2004 private ultrasound report shows diagnostic 
impressions of marked prostate gland enlargement with 
suggestive signs of malignancy, bladder outlet obstruction 
and left kidney cyst.  A separate private July 2004 radiology 
report shows a diagnostic impression of interstitial 
pneumonia of both lungs, atherosclerotic aorta, sclerotic 
changes in the thorax likely due to metastatic prostate gland 
and old fracture of the right clavicle.  

The veteran's June 2005 death certificate shows that the 
veteran died of cariorespiratory arrest due to prostate 
cancer.  There were no other significant conditions found to 
be contributing to his death.  

In an April 2006 statement the appellant argued that there 
are many causes for cardiorespiratory arrest and that the 
veteran's recurring pain from his clavicle fracture may have 
triggered his cardiorespiratory arrest.  

III.  Analysis

  Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for cancer may be established on a presumptive 
basis if such disease is shown to have been manifested to a 
compensable degree within a year following the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's death certificate shows that the underlying 
cause of his death was prostate cancer and the immediate 
cause was cardiorespiratory arrest.  Service medical records 
do not show any diagnosis of, or treatment for prostate 
cancer or other prostate problems, heart or lung problems, or 
any other type of cancer.  There is also no evidence of 
record indicating that prostate cancer became manifest within 
a year from service and no competent evidence that links the 
veteran's fatal prostate cancer to service.  In fact, the 
earliest evidence of record of prostate cancer is from 2004 
some 55 years after service.  Such a lengthy interval of time 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Although the appellant contends that the veteran's 
cardiorespiratory arrest may have actually been caused by 
pain from his service connected residuals of fractured right 
clavicle, there is absolutely no evidence to support this 
supposition and as a layperson, the appellant's contentions 
are not competent evidence of a medical diagnosis or nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, there is no competent evidence of record of a 
relationship between the veteran's service connected 
disabilities (i.e. hearing loss and residuals of fractured 
right clavicle) and his death-causing prostate cancer.  

In summary, the veteran died in June 2005 at the age of 80 of 
cardiorespiratory arrest due to prostate cancer.  There is no 
medical evidence of prostate caner during service or for many 
years thereafter and there is no competent evidence that 
links it to service.  There is also no medical evidence 
linking the veteran's service connected disabilities (hearing 
loss and residuals of fractured right clavicle) to his death.  
Thus, a service-connected disability is not shown to have 
caused or contributed to cause his death.  Accordingly, the 
preponderance of the evidence is against the claim and it 
must be denied.   


Accrued Benefits

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which that individual was entitled at the time of 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).  There is no basis for an accrued benefits claim, 
unless the individual from whom the accrued benefits claim 
derives had a claim for VA benefits pending at the time of 
death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  At the time the veteran died in June 2006 he did not 
have a claim pending with VA.  As having a pending VA claim 
is a threshold legal criterion for establishing entitlement 
to accrued benefits, appellant's claim must be denied because 
of the absence of legal merit.

Death Pension

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including in the Philippine Scouts, is not deemed 
qualifying active military, naval or air service for the 
purpose of establishing entitlement to nonservice-connected 
death pension benefits to a deceased veteran's spouse.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Here, it is neither shown nor alleged that the veteran had 
any additional active service other than his service in the 
Philippine Scouts.   As mentioned above, such service is not 
qualifying for nonservice-connected death pension benefits.   
Since the law is dispositive of this issue, the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.



____________________________________________
Mark W. Greenstret
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


